142 F.3d 447
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Omar VANEGAS, Petitioner,v.Immigration and Naturalization Service, Respondent.
No. 97-70497.INS No. Aet-nsc-adh.
United States Court of Appeals,Ninth Circuit.
.Submitted March 11, 1998**.Decided April 10, 1998.

1
Petition for Review of an Order of the Board of Immigration Affairs.


2
Before CANBY and KOZINSKI, Circuit Judges, and WEINER***, District Judge.


3
MEMORANDUM*


4
The BIA issued Vanegas' final deportation order on March 31, 1997;  he was deported about two weeks later, on April 16, 1997.  Under 8 U.S.C. § 1105a(c), "An order of deportation ... shall not be reviewed by any court if the alien ... has departed from the United States after the issuance of the order."


5
The limited exception we recognized in Mendez v. INS, 563 F.2d 956, 958 (9th Cir.1977)--that the departure must be legally executed--does not apply.  Vanegas argues that his deportation was illegal because the INS failed to give him or his attorney 72 hours notice before deportation.  However, INS regulations only require that a deportation order not be executed sooner than 72 hours after service of the final decision.  See 8 C.F.R. § 243.3(b).  Here, the INS waited over two weeks.  Vanegas "has failed to cite any INS regulations that require service of a deportation warrant (as opposed to a deportation order) before an alien is deported."  Arreaza-Cruz v. INS, 39 F.3d 909, 911 (9th Cir.1994).


6
The petition is DISMISSED for lack of jurisdiction.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


**
 * The Honorable Charles R. Weiner, Senior United States District Judge for the Eastern District of Pennsylvania, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3